Citation Nr: 0423621	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a fracture to the second metatarsal of the left 
foot, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from July 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The RO denied entitlement t an 
evaluation in excess of 10 percent for residuals of a 
fracture of the second metatarsal of the left foot.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue on appeal, as clarified by Quartuccio, supra.  

Secondly, the veteran has submitted a private medical 
statement dated in July 2002, from the Ridgeland Foot Clinic.  
Although he indicated in his July 2003 substantive appeal 
that he no longer received treatment for his left foot 
disability, medical records of any past treatment have not 
been obtained.  It is important to the development of the 
veteran's claim that additional effort to obtain such records 
be made.  
The veteran and his representative have questioned the 
adequacy of the December 2002 VA examination that was used to 
deny entitlement to an increased evaluation for the left foot 
disability at issue.  Specifically, it was deemed unclear as 
to whether the proper x-ray studies were carried out in 
conjunction with that examination.  More importantly, the 
ranges of motion of the affected foot joints were not set out 
in terms of degrees as requested by the RO.  Further, the 
examination resulted in the multiple diagnoses of healed 
fracture of the left second metatarsal; left hallux valgus; 
left heel spur; and hammer toes of the 2nd through 5th toes of 
the left foot.  

Service connection is in effect for residuals of a fracture 
of the second metatarsal of the left foot.  It was unclear 
whether all of the left foot diagnoses should be included as 
part and parcel of the veteran's service-connected residuals 
of the second metatarsal fracture, or whether the other left 
foot pathology diagnosed in December 2002 can be 
satisfactorily disassociated with the veteran's service-
connected metatarsal fracture disability.  The veteran's 
April 2003 notice of disagreement argues that it is one 
service-connected entity.  Consequently, additional 
examination is necessary in order to secure the requested 
pathological findings, and clarification of the exact nature 
and extent of the veteran's left foot disability.

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  After securing any necessary 
authorizations, the VBA AMC should obtain 
copies of the veteran's treatment records 
from the Ridgeland Foot Clinic.  The VBA 
AMC should also obtain from the veteran 
the names and addresses of all other 
medical care providers who treated him 
for his left foot disability since he 
filed his claim in July 2002.  

After securing any necessary releases, 
the VBA AMC should obtain copies of the 
veteran's records from any providers 
identified by the veteran.  These records 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis to determine the 
exact nature and extent of severity of 
his service-connected left foot 
disability, characterized for rating 
purposes as "residuals of fracture of 
the second metatarsal."  All indicated 
tests and studies should be performed, 
including range of motion studies.  

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Range of motion of the affected joints 
should be set out in degrees as measured 
by a goniometer.  X-ray studies should be 
performed and should include lateral, 
anterior, posterior, and oblique views.  
The examiner should specifically comment 
on the functional limitations, if any, 
due to pain, weakened movement, excess 
fatigability, or incoordination.  Whether 
there is likely to be additional 
functional limitation with pain on use or 
during flare-ups should be addressed.  It 
is requested that the examiner provide 
explicit responses to the following 
questions: 


(a)  Does the service-connected left foot 
disability involve only the second 
metatarsal, or does it also involve the 
rest of the left foot, including the left 
heel and the 2nd through 5th toes of the 
left foot?  

(b)  Does the service-connected left foot 
disability cause pain, weakened movement, 
excess fatigability, and incoordination, 
and if so, what is the functional 
limitation attributable to such 
manifestations?  

If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate. 

(c)  If left hallux valgus; left heel 
spur; and hammer toes of the 2nd through 
5th toes of the left foot are diagnosed, 
can they be satisfactorily disassociated 
from the veteran's service-connected 
residuals of fracture of the second 
metatarsal of the left foot, or are they 
part and parcel of that disability.  

(a) Do the service-connected residuals of 
a fracture of the second metatarsal of 
the left foot involve only the nerves, or 
do they also involve the muscles and 
joint structure?

(b) Do the service-connected residuals of 
a residuals of a fracture of the second 
metatarsal of the left foot cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.



(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
residuals of a residuals of a fracture of 
the second metatarsal of the left foot, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
residuals of a residuals of a fracture of 
the second metatarsal of the left foot, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected residuals of a 
residuals of a fracture of the second 
metatarsal of the left foot.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of a residuals of a fracture of 
the second metatarsal of the left foot, 
and if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected residuals of a 
residuals of a fracture of the second 
metatarsal of the left foot.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased disability rating for the 
service-connected left foot disability.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to an increased evaluation for his left 
foot disability, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


